Citation Nr: 0813352	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-31 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herpes simplex 
virus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
rupture of the left tympanic membrane, other than tinnitus.

4.  Entitlement to service connection for optic neuritis of 
the left eye.

5.  Entitlement to service connection for a right eye 
disability (claimed as optic neuritis). 

6.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right fourth finger. 

7.  Entitlement to an initial compensable rating for chronic 
rhinosinusitis. 

8.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease with a small sliding 
hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
2000.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions dated in May 2004 and September 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which adjudicated the issues on 
appeal. 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing has been associated with the claims file.

The issue involving service connection for a right eye 
disability is addressed in the REMAND portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran contracted herpes simplex virus while on 
active duty. 

2.  The veteran's tinnitus had its onset in service.

3.  The veteran does not have a left ear hearing loss 
disability for VA purposes. 

4.  The veteran does not have a current disability involving 
his left eye. 

5.  The veteran has no current residuals from his service-
connected fracture of the right fourth finger.

6.  The veteran's chronic rhinosinusitis is manifested by two 
non-incapacitating episodes of sinusitis a year, which do not 
require prolonged (four weeks) antibiotic treatment. 

7.  The veteran's gastroesophageal reflux disease with a 
small sliding hiatal hernia is manifested by pyrosis but is 
well controlled with medication and does not cause symptoms 
involving dysphagia, regurgitation, substernal or arm or 
shoulder pain, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  Herpes simplex virus was incurred in service.  38 U.S.C.A 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's tinnitus was incurred in service.  38 U.S.C.A §§ 
1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).

3.  Residuals of a rupture of the left tympanic membrane, 
other than tinnitus, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.385 (2007).

4.  Optic neuritis of the left eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for a compensable rating for residuals of a 
fracture of the right fourth finger have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5155, 5227, 5230 (2007). 

6.  The criteria for a compensable rating for chronic 
rhinosinusitis have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 
6510 (2007).

7.  The criteria for a rating higher than 10 percent for 
gastroesophageal reflux disease with a small sliding hiatal 
hernia have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R §§ 4.1-4.14, 4.114, Diagnostic Code 7346 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for herpes simplex 
virus, tinnitus, residuals of a rupture of the left tympanic 
membrane, and optic neuritis of the left eye.  He has also 
challenged the initial ratings assigned for his recently 
service-connected right fourth finger disability, chronic 
rhinosinusitis, and gastroesophageal disease with a small 
sliding hiatal hernia.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate review.  The Board will then 
address these claims on their merits, providing relevant VA 
law and regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to his claims for service connection, the VCAA 
duty to notify was satisfied by way of a September 2004 
letter sent to the veteran that fully addressed all four 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for full and 
fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The veteran's increased-rating claims for his service-
connected residuals of a fracture of the right fourth finger, 
chronic rhinosinusitis, and gastroesophageal reflux disease 
with a small sliding hiatal hernia arise from his 
disagreement with the initial ratings assigned following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Since service connection for 
herpes simplex virus and tinnitus have been granted by virtue 
of this decision, no additional assistance is required.  The 
veteran was also afforded VA compensation examinations to 
determine whether he has a left ear hearing loss disability 
and a left eye disability related to service.  In addition, 
the veteran was afforded appropriate VA examinations to 
determine the severity of his service-connected right fourth 
finger disability, chronic rhinosinusitis, and 
gastroesophageal disease with a small sliding hiatal hernia.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

II.  Herpes Simplex Virus

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus (i.e., link) 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In this case, the veteran claims that he contracted herpes 
simplex virus on his penis while on active duty.  Indeed, his 
service medical records show that he was seen in December 
1991 for small blisters on his penis which caused a burning 
and tingling sensation.  A blood test revealed that the 
veteran had contracted herpes simplex virus II.  The veteran 
reported that these blister first occurred three to four 
months prior, thereby placing the date of onset in service.  
An April 2005 VA examination report also notes the veteran's 
history of herpes simplex virus dating back to 1991.

Since there is no evidence that the veteran had herpes 
simplex virus on this penis prior to service, and since this 
is a chronic condition, the evidence supports the veteran's 
claim.  The Board notes that, although the veteran's herpes 
was inactive or dormant at his April 2005 VA examination, 
herpes simplex virus is a chronic condition regardless of 
whether it is active or inactive, which goes to the issue of 
the rating to be assigned rather then the issue of service 
connection.  Accordingly, service connection for herpes 
simplex virus is granted. 

III.  Tinnitus

The veteran claims the he developed tinnitus in service.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  For the reasons 
set forth below, the Board finds that the evidence supports 
the veteran's claim. 

The service medical records show that the veteran entered 
service in March 1984 with no ear problems.  In February 
1997, the veteran was seen for what initially appeared to be 
a ruptured left tympanic membrane and tinnitus in his left 
ear.  During a follow-up evaluation approximately one month 
later, however, the veteran indicated that his tinnitus had 
resolved. 

The veteran, however, claims that he has experienced tinnitus 
in both ears since service.  He has indicated that noise 
exposure in service is a possible cause.  At an April 2005 VA 
examination, the veteran reported infrequent bilateral 
tinnitus since service.  The examiner commented that the 
infrequent nature of the veteran's tinnitus was inconsistent 
with tinnitus related to noise exposure and that the etiology 
of this condition was unknown.  The RO denied the veteran's 
claim based on that opinion.

In general, however, the central issue in any claim of 
service connection is not the etiology of the disability at 
issue but the date of onset -i.e., whether the disability was 
incurred in service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  The fact that the veteran's tinnitus may not be due 
to noise exposure is not relevant to this case.  What is 
relevant is that his tinnitus apparently had its onset in 
service.  

The Board notes that the veteran's complaints of tinnitus in 
his left ear apparently resolved in service, thereby 
providing evidence against his claim.  Nevertheless, the 
veteran has since reported bilateral tinnitus dating back to 
his initial complaints in service.  Since the veteran is 
indeed competent to testify as to the observable aspects of 
tinnitus, as it is a diagnosis based on purely subjective 
complaints, the Board will accept his statements in this 
regard.  

In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the U.S. 
Court of Appeals for Veterans Claims (Court) held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  Since the 
Board finds the veteran's statements and testimony concerning 
the presence and date of onset of his tinnitus to be 
credible, service connection is warranted in this case. 

Consequently, resolving all reasonable doubt in the veteran's 
favor concerning the date of onset of his tinnitus, the Board 
finds that service connection is warranted for this 
condition.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102 (under 
the "benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  The Board, therefore, will grant this appeal.

IV.  Residuals of a Rupture 
of the Left Tympanic 
Membrane

On his VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, the veteran indicated that was seeking 
service connection for residuals of a rupture of the left 
tympanic membrane with tinnitus.  Since service connection 
for tinnitus has been granted, the only other possible 
residual from a ruptured tympanic membrane is hearing loss.  
The Board will therefore adjudicate the issue of entitlement 
to service connection for residuals of a rupture of the left 
tympanic membrane, to include bilateral hearing loss. 

It is unclear whether the veteran actually ruptured his left 
tympanic membrane in service.  His service medical records 
show that he was seen in February 1997 for a nine day history 
of left ear pain.  The diagnosis at that time was 
questionable perforated tympanic membrane of the left ear.  
At a VA examination in April 2005, however, the examiner 
noted that there was no evidence the veteran had a true 
perforation of the left tympanic membrane in service.  
Instead the examiner indicated that the veteran may have 
experienced a retraction of the eardrum.  

In any event, even if the veteran did sustain a retraction of 
the left eardrum in service, there is no evidence that he has 
a current left ear hearing loss disability for VA purposes.  
With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran was afforded a VA audiological evaluation in 
April 2005.  Testing in the left ear revealed a 20-decibel 
loss at the 500 Hz level, a 15-decibel loss at the 1000 Hz 
level, a 5-decibel loss at the 2000 Hz level, a 20-decibel 
loss at the 3000 Hz level, and a 10-decibel loss at the 4000 
Hz level, for an average of 12.  Speech discrimination was 
100% bilaterally.

In light of these findings, a left ear hearing loss 
disability for VA purposes has not been shown.  38 C.F.R. § 
3.385.  Hence, in the absence of a current hearing loss 
disability, the claim must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a 
rupture of the left tympanic membrane, other than tinnitus.  
And as the preponderance of the evidence is against her 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

V.  Optic Neuritis of the Left Eye

On his VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, the veteran indicated that he was seeking 
service connection for a right eye condition involving optic 
neuritis.  Nowhere in his application did he refer to his 
left eye.  Nevertheless, the RO mistakenly adjudicated the 
issue of entitlement to service connection for optic neuritis 
of the left eye.  Since the veteran appealed that denial, the 
Board will address this issue.  As noted in the Introduction, 
the issue involving service connection for a right eye 
disability will be addressed in the remand portion of the 
decision below.

The veteran's service medical records show that he was 
treated for optic neuritis of the right eye only.  None of 
these records makes any reference to optic neuritis or any 
other problem with his left eye.  His service medical 
records, therefore, provide highly probative evidence against 
his claim for service connection for optic neuritis of the 
left eye.  See Struck v. Brown, 9 Vet. App. 145 (1996).

But even more significantly, there is no evidence that the 
veteran has a current disability involving his left eye.  At 
a VA ophthalmologic examination in April 2005, the veteran 
had normal 20/20 vision in his left eye.  No diagnosis 
pertaining to the left eye was noted.  Instead, the only 
diagnosis was ocular histoplasmosis of the right eye, which 
is a separate issue to be addressed in the remand portion of 
this decision. 

Since there is no current disability involving the veteran's 
left eye, this claim must be denied.  See Degmetich and 
Brammer, both, supra.  In other words, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for optic neuritis 
of the left eye.  Unfortunately, the veteran's contentions in 
support of his claim are significantly outweighed by the 
medical evidence of record, none of which shows a current 
disability involving his left eye.  Barr, 21 Vet. App. at 
305.  Accordingly, the appeal is denied.

VI.  Increased Rating for 
Residuals of a Fracture of the 
Right Fourth Finger

The veteran was treated in September 1990, while on active 
duty, after he hyperextended his right fourth finger while 
playing volleyball.  X-rays revealed a non-displaced fracture 
to the proximal phalanx near the proximal interphalangeal 
(PIP) joint.  

As a result, the May 2004 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
rating for residuals of a fracture to the right fourth 
finger.  The veteran appealed that decision by requesting a 
compensable rating for this disability.  Since the veteran's 
claim arises from his disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A noncompensable rating is assigned for any limitation of 
motion or for ankylosis of the fourth finger.  38 C.F.R. 
§ 4.71, Diagnostic Codes (DC) 5230, 5227.  The note following 
DC 5227 provides that one should also consider whether the 
disability should be evaluated as amputation under DC 5155, 
whether an additional evaluation is warranted for limitation 
of motion of other digits, and whether an additional 
evaluation is warranted for interference with the overall 
function of the hand.  38 C.F.R. § 4.71a, DC 5227.

Under DC 5115, a 10 percent rating is assigned for amputation 
of either ring finger when it is without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto, 
and a 20 percent disabling is assigned if associated with 
metacarpal resection (more than one-half the bone lost).  38 
C.F.R. § 4.71a, DC 5155.

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's right 
fourth finger disability at the noncompensable level.  In 
other words, there is no evidence that his right fourth 
finger disability is analogous to amputation, that other 
digits are affected, or that this disability causes 
interference with the overall function of the right hand.  In 
this regard, a VA examination in April 2005 revealed that the 
veteran's right hand, including his fourth finger, was 
entirely normal with no limitations.  Thus, there is simply 
no basis to assign a compensable rating for this disability.  
And since the veteran is receiving the maximum disability 
rating available for limitation of motion of the right fourth 
finger, the Board need not consider the provisions of 38 
C.F.R. § 4.40 and § 4.45, which pertain to functional loss 
due to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  Johnston, 10 Vet. App. at 
85.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating for his service-connected residuals of a 
fracture of the right fourth finger.  Hence, the doctrine of 
reasonable doubt is not for application, 38 U.S.C.A. § 
5107(b), and the appeal is denied.

VII.  Chronic Rhinosinusitis

The service medical records show that the veteran was treated 
on numerous occasions for sinusitis.  This condition 
persisted after he left service and was eventually diagnosed 
as rhinosinusitis.  The RO therefore granted service 
connection and assigned a noncompensable rating for chronic 
rhinosinusitis, effective September 2004.  The veteran has 
appealed that decision by requesting a compensable rating.  
See Fenderson, supra. 

Under the General Rating Formula for Sinusitis, a 
noncompensable rating is assigned for sinusitis detected by 
X-ray only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97.

A 30 percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A note following this section 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id. 

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable rating for the 
veteran's service-connected rhinosinusitis.  A VA 
compensation examination in April 2005 notes that the veteran 
experiences only two sinus infections a year, manifested by 
sinus congestion and facial pain, which require approximately 
seven to ten days of antibiotic treatment.  Since the veteran 
experiences only two non-incapacitating episodes a year, 
neither of which require prolonged (at least four weeks) 
antibiotic treatment, there is simply no basis to assign a 
compensable rating.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating for his service-connected rhinosinusitis.  
Accordingly, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.

VIII.  Gastroesophageal Reflux 
Disease With a Small Sliding 
Hiatal Hernia

The veteran was treated for stomach pain and discomfort on 
several occasions while on active duty.  The initial 
diagnoses included gastroesophageal reflux disease (GERD) and 
rule out petic ulcer disease.  An upper gastrointestinal (GI) 
series in 1992, however, did not show any evidence of a 
peptic ulcer.  Instead, this study revealed a small sliding 
hiatal hernia with gastric reflux consistent the reflux 
disease.

In the May 2004 rating decision on appeal, the RO granted 
service connection and assigned a noncompensable rating for 
GERD, effective Septmeber 2004.  The RO also denied service 
connection for a small sliding hiatal hernia.  In September 
2006, however, the RO granted service connection and assigned 
a 10 percent rating for a small sliding hiatal hernia, 
effective September 2004.  The RO then determined that this 
was part of the veteran's service-connected GERD.  

Therefore, the issue to be determined on appeal is 
entitlement to an initial rating higher than 10 percent for 
GERD with a small sliding hiatal hernia.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he specifically indicates 
otherwise); see also, Fenderson, supra. 

The RO initially rated the veteran's GERD under DC 7307, for 
gastritis.  However, since there is no evidence that the 
veteran's disability is manifested by gastritis, the Board 
will not consider this code provision.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

The RO also rated the veteran's disability under DC 7346 
(hiatal hernia), which the Board agrees is the most 
appropriate diagnostic code.  Under this code provision, a 10 
percent rating is assignable for a hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity."  A 30 percent rating is assignable for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assignable for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, DC 7346.

After carefully reviewing the record, the Board finds no 
basis to assign a disability rating in excess of 10 percent 
for the veteran's GERD with a small sliding hiatal hernia.  
While the veteran experiences pyrosis (burning sensation in 
his chest), one of the symptoms listed in the criteria for a 
30 percent rating, there is simply no evidence of 
persistently recurrent epigastric distress with 
regurgitation, dysphagia (difficulty swallowing), substernal 
or arm or shoulder pain, or considerable impairment of 
health, thereby precluding the assignment of a 30 percent 
rating.

The most probative evidence against the claim is a VA general 
medical examination report dated in May 2004.  At that 
examination, the veteran reported a burning sensation in his 
mid-epigastric rengion with occasional radiation to his 
chest.  The veteran explained, however, that his symptoms 
have greatly improved since he was recently started on 
Omeprazole.  No other symptoms were reported except for a six 
month history of diarrhea related to coliform bacetria in his 
water supply.  The examination report also notes that the 
veteran weighed 240 pounds, thereby precluding a finding of 
considerable impairment of health.  The diagnosis was GERD, 
which is currently well controlled on Omeprazole. 

Since the veteran's only symptom is pyrosis, he only 
experiences one of the symptoms listed in the criteria for a 
30 percent rating.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial rating higher than 10 percent 
for his service-connected gastroesophageal reflux disease 
with a small sliding hiatal hernia.  Hence, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for herpes simplex virus is granted.

Service connection for tinnitus is granted.

Service connection for residuals of a rupture of the left 
tympanic membrane, other than tinnitus, is denied.

Service connection for optic neuritis of the left eye is 
denied.

An initial compensable rating for residuals of a fracture of 
the right fourth finger is denied. 

An initial compensable rating for chronic rhinosinusitis is 
denied. 

An initial rating higher than 10 percent for gastroesophageal 
reflux disease with a small sliding hiatal hernia is denied. 


REMAND

The veteran is seeking service connection for a right eye 
disability (claimed as optic neuritis).  Unfortunately, the 
Board finds that additional medical development is needed 
before it can adjudicate this claim. 

The service medical records show that the veteran was seen in 
October 1996 for a three week history of blurred vision in 
his right eye.  Objectively, there was mild right disc 
swelling and right histo-spots time two.  The diagnosis was 
optic neuropathy of the right eye of unknown etiology 
resulting in decreased vision.  The clinician indicated that 
this condition was probably resolving.  A separation 
examination in January 2000 noted that his uncorrected visual 
acuity for his right eye was 20/40.  The diagnosis was 
history of optic neuritis of the right eye with complaints of 
recurrent symptoms.  

Post-service medical records show that in January 2005 the 
veteran underwent a vitrecotmy on his right eye after being 
diagnosed with histoplasmosis retinitis.  A VA compensation 
examination in April 2005 notes that the veteran could only 
count fingers at two feet with his right eye.  Following a 
physical examination, the examiner attributed the veteran's 
vision loss to a diagnosis of ocular histoplasmosis.  In 
doing so, he opined that it was very unlikely that the 
veteran's vision loss was caused by optic neuritis.  

In rendering his opinion, however, the examiner never 
resolved the issue of whether there is an association or 
relationship between the veteran's optic neuropathy or 
neuritis diagnosed in service and his recently diagnosed 
ocular histoplasmosis.  A medical opinion is therefore 
required to resolve this issue.  See 38 U.S.C.A.             
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the veteran for a VA 
ophthamological examination to determine 
the nature and etiology of his right eye 
disability.  All necessary studies and 
tests should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current right 
eye disability is related to service.  In 
doing so, the examiner should comment on 
whether there is an associated between 
the diagnosis of optic neuropathy or 
neuritis diagnosed in service and the 
veteran's current vision loss caused by 
histoplasmosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


